Citation Nr: 0918736	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in July 2004 and May 
2005 that denied the Veteran's claim of entitlement to 
service connection for a right hand disability.

The Veteran filed a claim of entitlement to service 
connection for a right hand disability in September 1984.  
The Veteran filed the claim of entitlement to service 
connection for a right hand disability now on appeal in 
February 2004.  A July 2004 rating decision denied his claim, 
and the Veteran filed a timely Notice of Disagreement in 
March 2005.  The RO issued a Statement of the Case in 
September 2005 and the Veteran perfected his appeal by his 
October 2005 Substantive Appeal.  Thus, the issue of service 
connection for a right hand disability is properly before the 
Board.

In June 2007, the Board remanded this case for additional 
development.  Also, in December 2008, the Board remanded this 
case for a videoconference.  The file has now been returned 
to the Board for further consideration.

In December 2006, the Veteran testified via videoconference 
before a Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  The Veterans Law Judge that 
conducted the December 2006 hearing is no longer at the 
Board.  Thus, the Veteran was afforded an additional hearing, 
and in March 2009, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  Transcripts of 
the hearings have been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The Veteran asserts that his right hand disability is related 
to his period of active service.  In his February 2004 claim 
of entitlement to service connection for a right hand 
disability, the Veteran reported that he underwent surgery to 
remove glass from his right hand in 1981 or 1982 in Ft. Hood, 
Texas.  

At the time of the Veteran's hearings before the Board in 
December 2006 and March 2009, he reported that he underwent 
private treatment for nerve studies on his right hand at St. 
Dominic's Hospital.  It does not appear to the Board that 
treatment records from St. Dominic's Hospital have been 
associated with the claims file.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran's available service treatment records are silent 
for any complaint, treatment, or injury, to include surgery 
for glass removal, as to the Veteran's right hand. 

On VA examination in December 1984 the examiner noted the 
Veteran's report of prior surgical history as to his right 
hand.  Upon physical examination, the examiner noted a two-
inch incisional scar, without tenderness, on the volar aspect 
of the right wrist, transversely, in the mid-portion.  The 
examiner also noted an irregular three-fourths-inch scar 
toward the aspect of the base of the right hand.  The 
examiner diagnosed the Veteran with history of glass in the 
base of the right hand, with good function.  

Private treatment records associated with the Veteran's 
Social Security disability benefits claims file indicate that 
x-ray examination dated in October 1992 revealed a normal 
right hand and wrist except for a three-millimeter in 
diameter moderately opaque foreign body within the soft 
tissues of the volar aspect of the radial styloid process.  
The report of x-ray examination indicated that the foreign 
body could be glass.  

The Veteran underwent VA surgery for right carpal tunnel 
release, right Guyon's canal release, and removal of multiple 
glass fragments from his right wrist in June 2005.  

It does not appear that a treating professional has opined as 
to whether there exists a relationship between the Veteran's 
right hand disability and his period of service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  As such, the Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the Veteran's right hand 
disability, or residuals thereof, is related to his period of 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file his private 
treatment records from St. Dominic's 
Hospital in Jackson, Mississippi.  
Request records pertaining to the 
treatment of his right hand, 
specifically nerve studies conducted in 
2007.

2.  After the private treatment records 
have been associated with the Veteran's 
claim file, schedule him for a VA 
examination for the purpose of 
obtaining a current diagnosis of his 
right hand disability, or residuals 
thereof, and ascertaining whether his 
right hand disability is etiologically 
related to his period of active 
service.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
Veteran's right hand disability is 
etiologically related to his period of 
active service.  

In this regard, the examiner should 
consider the Veteran's statements 
regarding an in-service injury 
requiring surgery to remove glass from 
the base of his right hand.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a negative 
opinion).

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, in-
service and post-service medical 
evidence, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
right hand disability, considering any 
additional evidence added to the 
record.   If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

